               Case 5:18-cv-04619-JLS Document 1 Filed 10/25/18 Page 1 of 5
·. . ...J.j          ~
   \:::/:/ L.j 0 0
      Thomas R. Smith, Esquire (TS-0929)
      Pellettieri, Rabstein & Altman
      P.O. Box 5301
                                                           FILE
      Princeton, New Jersey 08543-5053                     OCl 2 5 2018
      (609) 520-0900
      Attorney for Plaintiff                            KATE BARKMAN, Clerk
                                                       By         Dep. Clerk



                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA


        JOSE MUNIZ, individually,
                            Plaintiff( s)

        vs.                                            I Civil Action Number J g-cV -
       SUNTUF USA; BREYER GMBH; BREYER
       EXTRUSION LINES; STOBER; STOBER                 I Honorable _ _ _ _ _ _ _ _ __
       ANTRIEBSTECHNIK GmbH + Co. KG;
       BREYER GmbH MASCHINENF ABRIK;
       KLUBER LUBRICATION NA LP;
       PALRAM AMERICAS; ABC, Inc. (1-V);               j            COMPLAINT
       and JOHN DOE (I-V); said names ABC, Ins.               AND JURY TRIAL DEMAND
       (I-V), and John Doe (I-V), being fictitious,
       jointly, individually and in the alternative,
                                Defendants
             Case 5:18-cv-04619-JLS Document 1 Filed 10/25/18 Page 2 of 5




        Plaintiff, JOSE MUNIZ, individually, by his attorneys, for his Complaint against

defendants, SUNTUF USA; BREYER GMBH; BREYER EXTRUSION LINES; STOBER;

STOBER ANTRIEBSTECHNIK GmbH +Co. KG; BREYER GmbH MASCHINENF ABRIK;

KLUBER LUBRICATION NA LP; PALRAM AMERICAS; ABC, Inc. (1-V); and JOHN DOE

(I-V); said names ABC, Ins. (I-V), and John Doe (I-V), being fictitious, jointly, individually and

in the alternative, states as follows:


                                  JURISDICTION AND VENUE


        1. Plaintiff, JOSE MUNIZ, individually, resides at 1315 Locust Street, Reading,

Pennsylvania.

        2.    Defendant, SUNTUF USA, its agents, servants, and/or employees is a corporation in

The State of Pennsylvania with its principal place of business being 9735 Commerce Circle,

Kutztown, PA 19530.

        3. Defendant, BREYER GMBH, its agents, servants, and/or employees is a German

Corporation, with its principle place of business being Singen/Germany.

        4. Defendant, BREYER EXTRUSION LINES, its agents, servants, and/or employees is

German Corporation, with its principle place of business being Singen/Germany.

        5. Defendant, STOBER, its agents, servants, and/or employees with its principal place

of business being Kieselbronner StraBe 12, 75177 PFORZHEIM, Germany

       6.     Defendant, STOBER ANTRIEBSTECHNIK GmbH + Co. KG, its agents, servants,

and/or employees with its principal place of business being Kieselbronner StraBe 12, 75177

PFORZHEIM, Germany.

       7. Defendant, BREYER GmbH MASCHINENFABRIK, its agents, servants, and/or

employees with its principal place of business being Singen/ Germany.
          Case 5:18-cv-04619-JLS Document 1 Filed 10/25/18 Page 3 of 5




         8. Defendant, KLUBER LUBRICATION NA LP, its agents, servants, and/or

employees with its principal place of business being 32 Industrial Drive Londonderry, NH

03053.

         9. Defendant, PALRAM AMERICAS, its agents, servants and/or employers is a

corporation with its principle place of business in Kutztown, Pennsylvania.

         10. The Court has original jurisdiction over this matter pursuant to 28 U.S.C. Sec.

1332(a), because the matter in controversy exceeds the sum of $75,000, exclusive interest and

costs and Plaintiff and Defendants are citizens of different states and countries.

         11. Venue is proper in the Court pursuant to 28 U.S.C. Sec. 1391 (a) and (c).


                                          FIRST COUNT


         12. At all times pertinent hereto, the defendants, SUNTUF USA; BREYER GMBH;

BREYER EXTRUSION LINES; STOBER; STOBER ANTRIEBSTECHNIK GmbH + Co. KG;

BREYER GmbH MASCHINENF ABRIK; KLUBER LUBRICATION NA LP; PALRAM

AMERICAS; ABC, Inc. (1-V); and JOHN DOE (1-V); said names ABC, Ins. (I-V), and John

Doe (I-V), being fictitious, jointly, individually and in the alternative, were companies and/or

individuals, or the successor in interest of such companies and/or individuals, or the successor in

interest of such companies and/or individuals, engaged in the design, manufacture, fabrication,

assembly, sale, lease, repair and/or maintenance of a Breyer Cross Cutting Saw, and/or

component parts thereof.

         13. On or about December 13, 2016, the plaintiff, JOSE MUNIZ, sustained serious

injuries while using a cross cutting machine.

         14. The aforesaid, Breyer Company Cross Cutting Saw, and/or its component parts
          Case 5:18-cv-04619-JLS Document 1 Filed 10/25/18 Page 4 of 5




thereof were not reasonably fit, suitable or safe for their intended purposes in that they: (a)

deviated from the design specification, formulae, or performance standards of the manufacturer

or from otherwise identical units manufactured to the same manufacturing specifications or

formulae, or (b) failed to contain adequate warnings or instructions, or (c) were designed in a

defective manner, and therefore, were defective products within the meaning ofN.J.S.A.

2A:58C-1 et. seq.

        15. As a result of the defendants' negligence and carelessness as aforesaid, the plaintiff

sustained serious injuries, incurred expenses for hospital and medical attention, and was

prevented from attending to his usual affairs and has suffered and will in the future suffer pain

and permanent disability.

        WHEREFORE, the plaintiff, JOSE MUNIZ, demands judgment against the

defendants, SUNTUF USA; BREYER GMBH; BREYER EXTRUSION LINES; STOBER;

STOBER ANTRIEBSTECHNIK GmbH + Co. KG; BREYER GmbH MASCHINENF ABRIK;

KLUBER LUBRICATION NA LP; PALRAM AMERICAS; ABC, Inc. (1-V); and JOHN DOE

(I-V); said names ABC, Ins. (1-V), and John Doe (1-V), being fictitious, jointly, individually and

in the alternative, on the First Count for interest, damages and costs of suit.

                                        SECOND COUNT

        16. The allegations of the First Count are incorporated herein by reference.

        17. Defendant, PALRAM AMERICAS, provided the Breyer Cross Cutting Saw for

plaintiff and inherently exposed plaintiff to known and foreseeable risks of harm by removing,

disengaging, suspending, altering or damaging the machines safety and warning mechanisms.

       18. As a direct result of defendant's intentional and or grossly negligent conduct, plaintiff

was caused to suffer severe and permanent injuries while using the saw.
           Case 5:18-cv-04619-JLS Document 1 Filed 10/25/18 Page 5 of 5




         WHEREFORE, the plaintiff, JOSE MUNIZ, demands judgment against the

defendants, SUNTUF USA; BREYER GMBH; BREYER EXTRUSION LINES; STOBER;

STOBER ANTRIEBSTECHNIK GmbH + Co. KG; BREYER GmbH MASCHINENF ABRIK;

KLUBER LUBRICATION NA LP; PALRAM AMERICAS; ABC, Inc. (1-V); and JOHN DOE

(I-V); said names ABC, Ins. (I-V), and John Doe (I-V), being fictitious, jointly, individually and

in the alternative, on the First Count for interest, damages and costs of suit.




                                            JURY DEMAND

         Plaintiff hereby demands a trial by jury.

                                                                , RABSTEIN AND ALTMAN
                                                 Attorneys fJr Plaintiffs



                                                 THOMAS R. SMITH, ESQUIRE (TS-0929)
Dated:     \.~'"2.-DtB

                                           CERTIFICATION

         I hereby certify that the matter in controversy herein is not the subject of any action pending in

any court arising from the same transactional facts as this matter. In addition, there is no arbitration

pending or contemplated that arises from the same transactional facts as this matter.


                                                 PELLETTIE~RABSTEIN AND ALTMAN
                                                 Attorneys for,, laintiff
                                                          /'                          ..
                                                        /,                        ,


                                                         l
Dated:    ~c::h:-~8
